Citation Nr: 0624515	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  03-18 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of a low back injury, currently evaluated 
as 20 percent disabling.  

2.  Entitlement to service connection for the claimed 
residuals of a left shoulder injury.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1996 to 
September 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the RO in 
September 2002 and May 2003.  

The Board remanded this case back to the RO in December 2004 
for additional development of the record.  

As the Veterans Law Judge who conducted the veteran's August 
2004 Video Conference hearing is no longer employed by the 
Board, the veteran was notified in March and April of 2006 
that he had the right to an additional hearing.  

In April 2006, the veteran requested a Board hearing in 
Washington, DC, but he withdrew this request in May 2006.  
See 38 C.F.R. § 20.702(e).  

The issue of service connection for the residuals of a left 
shoulder injury is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The service-connected low back symptoms, including flexion 
limited to 50 degrees, extension limited to 10 degrees, pain 
on extremes of motion, and an absence of objective 
neurological symptoms, equate to no more than moderate 
limitation of motion of the lumbar spine.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the service-connected residuals of a low back injury have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a including Diagnostic Codes 5235-5243 (2005); 38 C.F.R. 
§ 4.71a including Diagnostic Codes 5292 and 5295 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his service-connected low back 
disorder.  There is no indication from the record of 
additional medical treatment of the low back for which the RO 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim letters issued in June 2002 and December 2004.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, the 
June 2003 rating decision clearly indicates that the veteran 
had been assigned a 20 percent evaluation as of May 2002, the 
date of the claim for increase, and the Board thus finds 
fully adequate notification in compliance with Dingess.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

Here, the noted June 2002 VCAA letter was issued prior to the 
appealed September 2002 rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In a September 2000 rating decision, the Denver VARO granted 
service connection for spondylosis of the lumbar spine at L5 
with anterior spondylolisthesis on the basis of low back 
treatment beginning in 1999, during service.   A 10 percent 
evaluation was assigned, effective from September 2000.  

During a July 2002 VA spine examination, the veteran reported 
that his current low back symptoms included pain, spasms, 
numbness, and tingling.  The examination revealed forward 
flexion to 70 degrees, lateral flexion to 30 degrees, 
extension to 10 degrees, and bilateral rotation to 30 degrees 
with pain.  Pain was also noted on straight leg testing.  

The X-ray studies revealed lumbarization of S1 and minimal 
right lateral flexion of the lumbar spine.  Based on these 
findings, the examiner rendered a diagnosis of low back pain, 
with minimal degenerative changes, minimal right convex 
scoliosis of the thoracic spine, spina bifida of T2, and 
lumbarization of S1.  

In a June 2003 rating decision, the RO increased the 
veteran's evaluation to 20 percent, effective from May 2002, 
on the basis of the results from the July 2002 VA 
examination.  The 20 percent evaluation remains in effect.  

Subsequently received VA outpatient records, dated from April 
to November of 2003 show treatment for continued complaints 
of low back pain.  An MRI from July 2003 revealed mild 
degenerative disc disease at L4-L5, with a grade I mild 
anterolisthesis of L4 on L5.  Consequently, lumbar and 
abdominal strengthening exercises were recommended.  

The veteran appeared for a videoconference hearing in August 
2004, during which he reported low back symptoms including 
spasms, aching, and pain.  He noted that he was working part-
time as a cook and that his back symptoms required him to sit 
down frequently and would be exacerbated by work-related 
activities. 

During a November 2005 VA spine examination, the veteran 
reported that his back symptoms included aching and pain, 
worsened by prolonged standing or endurance activities, but 
he denied radicular symptoms or weakness of the lower 
extremities.  He also noted that he was able to ambulate 
without the use of assistive devices.

Upon examination, the veteran was able to forward flex to 
approximately 50 degrees, at which point he stopped because 
of pain.  Extension was to 10 degrees, again limited by pain.  
The examiner also noted bilateral lateral flexion to 20 
degrees and bilateral rotation to 30 degrees, again with 
complaints of pain and stiffness.  

The veteran did wince and complain of pain during the 
examination.  There was no tenderness to palpation, although 
he did complain of left lumbar, paraspinal, and buttock pain.  
An examination of the lower extremities was unremarkable.  

The examiner noted that, while repetitive motion increased 
pain, there was no increase in fatigue, weakness, or 
incoordination.  Additionally, the examiner indicated that 
there was some question of the veteran's cooperativeness and 
effort "as he often winces and complaints about painful 
procedures prior to being placed into these positions."  

The X-ray studies were noted to reveal a slight scoliotic 
change centered around the L2-L3 region and some slight 
anterior listhesis of L4 on L5, with disc space well-
preserved but some loss of lumbar lordosis.  

In rendering an assessment, the examiner noted that the 
veteran had pain in the lumbar region and loss of lumbar 
lordosis and "may" have some mechanical back symptoms, but 
there "certainly" were no associated neurological symptoms.  
The examiner opined that it was at least as likely as not 
that the veteran's symptoms, noted to be consistent with 
chronic mechanical low back symptoms, were initiated at the 
time of his in-service automobile accident, as there was no 
report of low back pain prior to the accident.  

Finally, the examiner questioned the veteran's continued use 
of narcotics because these appeared to be clouding his 
picture "as his complaints of pain do not correlate with the 
physical exam maneuvers being performed."  

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 20 percent evaluation 
was in order for moderate intervertebral disc syndrome, with 
recurring attacks.  

A 40 percent evaluation contemplated severe intervertebral 
disc syndrome, characterized by recurrent attacks with 
intermittent relief.  A 60 percent evaluation was warranted 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy which 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005), a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003), a 20 percent evaluation was warranted for 
moderate limitation of motion, while a 40 percent evaluation 
contemplated severe limitation of motion.  

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 20 percent evaluation was 
warranted for muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation was in order for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine, 
while a 100 percent evaluation contemplates unfavorable 
ankylosis of the entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  The code section for intervertebral disc 
syndrome is now 5243, and associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to 
evaluated separately.  

In this case, the Board finds that the veteran's low back 
symptoms, viewed in conjunction with the pre-2003 diagnostic 
criteria, do not reflect a disability that is more than 
moderate in degree.  

The veteran has been shown to be able to forward flex to 50 
degrees and to extend to 10 degrees before stopping on 
account of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
07 (1996); 38 C.F.R. §§ 4.40, 4.45.  This degree of 
limitation of motion and pain symptoms is consistent with a 
finding of moderate disability, and the is no evidence 
suggesting listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, or abnormal mobility on forced motion.  

The Board is also cognizant that the November 2005 VA 
examiner noted that the veteran's complaints of pain did not 
correlate with his examination maneuvers.  Accordingly, there 
is no basis for an evaluation in excess of 20 percent under 
the pre-2003 versions of Diagnostic Codes 5292 and 5295.  

In terms of the pre-2003 diagnostic code sections, there is 
also no evidence of a spinal fracture (Diagnostic Code 5285) 
or ankylosis (Diagnostic Codes 5286 and 5289).  

The evidence of record also reflects that the veteran, on 
examination in November 2005, had no objective radicular 
symptoms, and there is no other indication of severe 
intervertebral disc syndrome, characterized by recurring 
attacks with intermittent relief.  As such, there is no basis 
for an evaluation in excess of 20 percent under the pre-2002 
version of Diagnostic Code 5293.  

In applying the new diagnostic criteria, the Board is aware 
that, for the veteran to be entitled to an evaluation in 
excess of 20 percent, the evidence would have to show 
symptoms consistent with forward flexion to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  

Here, however, flexion has been shown to be limited to 50 
degrees, and there is no evidence of ankylosis.  Even taking 
into account the veteran's complaints of painful motion, 
under 38 C.F.R. §§ 4.40 and 4.45, the evidence of record 
falls well short of meeting the new criteria for a 40 percent 
evaluation under Diagnostic Codes 5235-5242.  

Finally, even though there is MRI confirmation of 
degenerative disc disease of the lumbar spine, there is no 
indication whatsoever of incapacitating episodes of this 
disorder in the past 12 months.  

Rather, the veteran's neurological testing on examination has 
been essentially within normal limits.  Accordingly, there is 
no basis for an evaluation in excess of 20 percent under the 
new criteria for Diagnostic Code 5243.  

Overall, the Board has considered all applicable diagnostic 
codes but finds that the evidence does not support an 
evaluation in excess of 20 percent for the veteran's service-
connected residuals of a low back injury.  Accordingly, his 
claim for this benefit must be denied.  38 C.F.R. § 4.7.  



ORDER

An evaluation in excess of 20 percent for the service-
connected residuals of a low back injury is denied.  



REMAND

During his November 2005 VA orthopedic examination, the 
veteran stated that he had been prescribed Vicodin by his 
"primary care provider" for over a year.  The examiner 
further noted that the veteran had been seen at "the 
Orthopedic Clinic" in regard to his left shoulder injury in 
April 2005 and described the course of such treatment.  

However, the most recent VA outpatient treatment records from 
the Pittsburgh VA Medical Center (VAMC) contained in the 
claims file date from November 2003.  Therefore, given this 
recent VA treatment for the left shoulder, updated VA medical 
records will need to be obtained.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then, the RO should contact the 
Pittsburgh VAMC and request all records 
of medical treatment of the veteran 
dating since November 2003.  All records 
secured by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation from the contacted entities 
to that effect should be included in the 
veteran's claims file.  

3.  After completion of the above 
development, the veteran's claim of 
service connection for residuals of a 
left shoulder injury should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


